Case: 18-20432      Document: 00514905090         Page: 1    Date Filed: 04/05/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit


                                    No. 18-20432
                                                                                  FILED
                                                                               April 5, 2019
                                  Summary Calendar
                                                                             Lyle W. Cayce
                                                                                  Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

JAMES RAMEY, also known as James Maceo Ramey, also known as James
Maceo Ramey, II, also known as Jim Ramey, also known as Henry Ramey, also
known as John Shuler, also known as Joe Hill, also known as Frank Bartuka,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:08-CR-502-1


Before SMITH, HIGGINSON, and DUNCAN, Circuit Judges.
PER CURIAM: *
       James Ramey, federal prisoner # 29206-179, moves for leave to proceed
in forma pauperis (IFP) in his appeal of the district court’s orders denying his
amended motion for a new trial under Federal Rule of Criminal Procedure 33
and denying his motion for reconsideration. Ramey asserts that he is entitled
to proceed without payment of fees and costs because he is a veteran, citing to


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-20432    Document: 00514905090     Page: 2   Date Filed: 04/05/2019


                                 No. 18-20432

28 U.S.C. § 1259 and United States Supreme Court Rule 40.1.               These
provisions are inapplicable here. This case is not before the U.S. Supreme
Court, Ramey is not appealing a decision of the U.S. Court of Appeals for the
Armed Forces, and Ramey has made no showing that he is suing under a law
exempting veterans from the payment of fees or court costs.
      Ramey’s alternative motion to proceed IFP under 28 U.S.C. § 1915(a)
must also be denied because Ramey has not identified a nonfrivolous issue for
appeal. We affirmed the denial of Ramey’s prior Rule 33 motion because he
did not make the required showing for a new trial based on newly discovered
evidence.   See United States v. Ramey, 717 F. App’x 492 (5th Cir. 2018).
Ramey’s amended motion similarly fails to satisfy this standard. See United
States v. Reedy, 304 F.3d 358, 372 (5th Cir. 2002). Moreover, the district court
lacked jurisdiction to consider Ramey’s untimely and unauthorized motion for
reconsideration. See United States v. Gomez-Vasquez, 680 F. App’x 272, 274
(5th Cir. 2017).
      Accordingly, Ramey’s motion for leave to appeal IFP is DENIED, and his
appeal is DISMISSED as frivolous. See Baugh v. Taylor, 117 F.3d 197, 202 &
n.24 (5th Cir. 1997); 5TH CIR. R. 42.2.




                                          2